EXAMINER'S AMENDMENT/COMMENTS
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Paul Rossler on March 24, 2021.

The application has been amended as follows: 
On line 5 of Claim 1, please replace the phrase “a liquid” with the phrase “the liquid”.
On line 2 of Claim 11, please replace the phrase “a treatment column” with the phrase “the resin bed”.
On line 2 of Claim 12, please replace the phrase “the treatment column” with the phrase “the resin bed”.
On line 2 of Claim 15, please replace the phrase “the treatment column” with the phrase “the resin bed”.
On page 8, line 22 of the instant Specification, please insert the phrase “connected to member 76” between the phrase “spring 75” and “.”. 

Response to Arguments
Applicant’s remarks, filed February 2, 2021 with respect to the current set of claims have been fully considered and are persuasive.  Applicant remarks that the amendments made to the current set of claims put the claims into condition for allowance.  The Examiner accepts the amendments made to the current set of claims filed.  As a result, the Examiner has withdrawn the previous objection and rejection made.
The Examiner reproduces below the previous response to the arguments made against the previous prior art rejection from the Office Action mailed February 1, 2021, and why the arguments made by Applicant regarding the prior art rejection were persuasive.
In the Remarks section filed January 5, 2021, Applicant argues against the previous prior art rejection.  On pages 8-9 of the Remarks section as indicated by the page number at the bottom of each page, Applicant argues that primary reference Seal, (“Seal 1”, US 4,469,602), cannot be modified by secondary reference Seal, (“Seal 2”, US caryAtlanta, GA undefined, USA4,668,386),  to disclose “when the actuating member is in the first position, flow of an actuating stream of the liquid via the actuating stream outlet is allowed, thereby hydraulically actuating operation of the liquid treatment system, and when the actuating member is in the second position, flow of the actuating stream of the liquid via the actuating stream outlet is prevented, the actuating member being movable along…”, because this modification would “change the intended purpose/function of Seal 1”.   On pages 9-10, Applicant further argues that in Seal 1, the actuating means includes various components such as arm 49e that are mechanically and hydraulically isolated within the housing of sensor 49 in which these components have only an electrical connection to any other component of the water softener system in Seal 1, indicating that the actuation of the system must occur electrically.  Applicant then states that incorporating the disclosed features of Seal 2 into the system of Seal 1 would result in a complete hydraulic circuit included within the embedded resin bed sensor 49 and the rest of the system, and negating the need for the control circuit 50 and motor 48 in Seal 1, and complicating the overall system of Seal 1.  The Examiner finds this argument by Applicant persuasive, and has withdrawn the previous prior art rejection for this reason.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After withdrawing the previous prior art rejection in the previous Action mailed February 1, 2021, the Examiner conducted further searching and consideration in the relevant fields of endeavor, determining that independent Claim 1 is allowable.  Specifically, the limitations “the actuating member comprises a first magnetic member adapted to magnetically interact with a second magnetic member provided at the switch member, such that, when the actuating member is moved from the second position to the first position, the first magnetic member is moved axially towards the second magnetic member along the axis axially aligned with the actuating stream outlet and the switch member is drawn axially away from the actuating stream outlet” in combination with a “sensing material” in independent Claim 1 is allowable over the closest prior art including Seal, (US 4,469,602), Seal et al., (US 4,668,386), Spiegl, (US 4,332,678), and Morton Norwich Products Inc., (“Morton”, GB1454654).  
Thus, the Examiner allows Claims 1, 3-5 & 7-17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M PEO whose telephone number is (571)272-9891.  The examiner can normally be reached on M-F, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JONATHAN M PEO/          Primary Examiner, Art Unit 1779